DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. patent 10, 652,875 (hereinafter ‘875 ) in view of  Pelletier et al. (US 2009/0300456, hereinafter Pelletier).
. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 1, U.S. patent ‘875 discloses:

a first downlink control information (DCI) format that includes a hybrid automatic repeat request (HARQ) process number (HPN) field with a first number of bits (claim 5; col. 28; lines 52-55), and
a second DCI format that includes a HPN field with a second number bits that is smaller than the first number of bits; and a transceiver configured to transmit (claim 5; col. 28; lines 56-58), and
a first physical downlink shared channel (PDSCH) and a second PDSCH, wherein the transmission of the first PDSCH is according to parameters provided by the first DCI format (claim 4; col. 28; lines 35-40), and the transmission of the second PDSCH is according to parameters provided by the second DCI format.(claim 4; col. 28; lines 41-51).
	‘875 does not explicitly disclose a first physical downlink control channel (PDCCH) providing the first DCI format and a second PDCCH providing the second DCI format.
In an analogous art, Pelletier discloses a transceiver configured to transmit: a first physical downlink control channel (PDCCH) providing the first DCI format and a second PDCCH providing the second DCI format (para 0108 -0110; multiple PDCCH according to the DCI format). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify ‘875’s method by adding Pelletier’s disclosure in order to provide dynamic support for multicarrier assignment schedules.
 Regarding claim 9, U.S. patent ‘875 discloses a method performed by a base station, the method comprising: generating a first downlink control information (DCI) format that includes a hybrid automatic repeat request (HARQ) process number (HPN) field with a first number of bits (claim 2; col. 28; lines 15-18);


transmitting a first physical downlink shared channel (PDSCH) and a second PDSCH ( claim 1; col. 27; lines 58-66), wherein the transmission of the first PDSCH is according to parameters provided by the first DCI format, and wherein the transmission of the second PDSCH is according to parameters provided by the second DCI format (claim 1; col. 27; lines 58-66);.
‘875 does not explicitly disclose a first physical downlink control channel (PDCCH) providing the first DCI format and a second PDCCH providing the second DCI format.
In an analogous art, Pelletier discloses a transceiver configured to transmit: a first physical downlink control channel (PDCCH) providing the first DCI format and a second PDCCH providing the second DCI format (para 0108 -0110; multiple PDCCH according to the DCI format). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify ‘875’s method by adding Pelletier’s disclosure in order to provide dynamic support for multicarrier assignment schedules.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

3.	Claims 1, 3, 4, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. (US 2013/0102342, hereinafter Tesanovic) in view of Pelletier et al. (US 2009/0300456, hereinafter Pelletier).
Regarding claims 1 and 9, Tesanovic discloses a base station apparatus comprising (para 0017; base station): a processor configured to generate a first downlink control information (DCI) format that includes a hybrid automatic repeat request (HARQ) process number (HPN) field with a first number of bits (Table 1; DCI format 1 carried on PDCCH contains HARQ process number 3 for(TDD) , 4 for FDD) and a second DCI format that includes a HPN field with a second number bits that is smaller than the first number of bits (Table 2; DCI format 0; HPN number of bits 0); a first physical downlink shared channel (PDSCH) and a second PDSCH (para 0022; multiple PDSCHs for different formats), wherein the transmission of the first PDSCH is according to parameters provided by the first DCI format (para 0019 and 0023), and the transmission of the second PDSCH is according to parameters provided by the second DCI format (para 0022-0023; different formats for different PDSCH transmissions).
	Tesanovic discloses multiple PDCCH (para 0018).
	Tesanovic does not explicitly disclose a transceiver configured to transmit: a first physical downlink control channel (PDCCH) providing the first DCI format and a second PDCCH providing the second DCI format.
	In an analogous art, Pelletier discloses a transceiver configured to transmit: a first physical downlink control channel (PDCCH) providing the first DCI format and a second PDCCH providing the second DCI format (para 0108 -0110; multiple PDCCH according to the DCI format). It would have been obvious to one of ordinary skill in the art before the time of the 
	Regarding claims 3 and 11, Tesnovic further discloses wherein the second number of bits is zero (Table 2; DCI format 0; HPN number of bits 0).
Regarding claims 4 and 12, Tesnovic further discloses wherein the the first DCI format includes a downlink assignment index (DAI) field (Table 1; DCI format 1 includes DAI), and the second DCI format does not include a DAI field (Table 2; DCI format 0 does not includes DAI).

4.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic/Pelletier and further in view of WANG et al. (US 2009/0213876, hereinafter Wang).
	Regarding claims 2 and 10, Tesanovic/Pelletier discloses the base station or claim 1.
Tesanovic/Pelletier does not explicitly disclose the first DCI format includes a redundancy version (RV) field with non-zero bits, and the second DCI format includes a RV field with 0 bits.
In an analogous art, Wang discloses the first DCI format includes a redundancy version (RV) field with non-zero bits, and the second DCI format includes a RV field with 0 bits (para 0043; zero and non-zero rv bits). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Tesanovi’s method by adding Pelletier’s disclosure in order to reduce waste of physical resources at the time of sending control signaling.

5.	Claims 5 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic/Pelletier and further in view of Pelletier et al. (US 2012/0113831, hereinafter Pelletier II).

Tesanovic discloses multiple PDCCH (para 0018).
	Tesanovic does not explicitly disclose a transceiver configured to transmit: a third physical downlink control channel (PDCCH) providing the third DCI format and a fourth PDCCH providing the fourth DCI format.
	In an analogous art, Pelletier discloses a transceiver configured to transmit: a third physical downlink control channel (PDCCH) providing the third DCI format and a fourth PDCCH providing the fourth DCI format (para 0108 -0110; multiple PDCCH according to the DCI format). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Tesanovi’s method by adding Pelletier’s disclosure in order to provide dynamic support for multicarrier assignment schedules.
Tesanovic/Pelletier does not explicitly disclose receive a fist physical uplink shared channel (PUSCH) according to parameters provide by the third DCI format, and receive a second physical uplink shared channel (PUSCH) according to parameters provide by the fourth DCI format.
	In an analogous art, Pelletier II discloses receive a fist physical uplink shared channel (PUSCH) according to parameters provide by the third DCI format, and receive a second physical uplink shared channel (PUSCH) according to parameters provide by the fourth DCI format (para 0215; 0289 and 0401). It would have been obvious to one of ordinary skill in the art before the time .

6.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic/Pelletier and further in view of  Papasakellariou et al. (US 2010/0080187, hereinafter Papa).
	Regarding claims 6 and 14, Tesanovic/Pelletier does not explicitly disclose wherein:
the first DCI format does not include a sounding reference signal (SRS) request field, and
the second DCI format includes a SRS request field.
In an analogous art, Papa discloses wherein: the first DCI format does not include a sounding reference signal (SRS) request field (para 0078), and the second DCI format includes a SRS request field (para 0074). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Tesanovi/Pelletier’s method by adding Papa’s disclosure in order to reduce waste of physical resources at the time of sending control signaling.

7.	Claims 7  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic/Pelletier and further in view of  Takeda et al. (US 2013/0343313, hereinafter Takeda).
Regarding claims 7 and 15, Tesanovic discloses wherein the first DCI format includes a first set of fields (para 0005), the second DCI format includes a second set of fields (para 0080).
Tesanovic does not explicitly disclose that the second set of fields includes the first set of fields and at least one additional field that is not included in the first set of fields, and a size of the second DCI format is not larger than a size of the first DCI format.
.

8.	Claims 8 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic/Pelletier/Pelletier II and further in view of  Takeda et al. (US 2013/0343313, hereinafter Takeda).
Regarding claims 8 and 16, Tesanovic discloses wherein the third DCI format includes a third set of fields (para 0005), the fourth DCI format includes a fourth set of fields (para 0080).
Tesanovic/Pelletier/Pelletier II does not explicitly disclose that the fourth set of fields includes the third set of fields and at least one additional field that is not included in the third set of fields, and a size of the fourth DCI format is not larger than a size of the third DCI format.
In an analogous art, Takeda discloses that the fourth set of fields includes the third set of fields and at least one additional field that is not included in the third set of fields (para 0048; additional field is added to the second format), and a size of the fourth DCI format is not larger than a size of the third DCI format (para 0048; same size of the first and second DCI formats). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Tesanovi/Pelletier/PelletierII’s method by adding Takeda’s disclosure in order to make efficient use of radio resources of a communication system.

Conclusion		                        
	9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462